DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al. (CN 102116722 A).
Considering claim 1, Duan discloses an abrasion test apparatus for measuring an abrasion state of a workpiece, comprising: 
-  a workpiece holding mechanism 30 holding the workpiece 4 (Figure 5; [0058]); 
-  a contact tool 3 repeatedly making contact and non-contact with the workpiece 4 (Figure 5; [0058-59]); 
-  a rotating mechanism holding the contact tool to be freely rotatable (Figure 5; [0058]); and 
-  a heating mechanism 13 intermittently heating an end portion of the contact tool (Figure 5; [0058-59]).

Considering claim 5, Duan discloses that the plate-like portion has a polygonal sectional shape (Figure 5B).
Considering claim 6, Duan discloses that a tip of a corner portion of the plate-like portion is R-processed (Figure 5B, wherein R-processed has been interpreted to be a rounding of the corner tip).
Considering claim 7, Duan discloses a plurality of a recess portion and projection portions alternately on the side surface (Figure 5; [0053]; [0058-59])
Considering claim 8, Duan discloses that the projection portion is a part of an arc positioned to be equidistant from a rotational shaft of the shaft portion, and the recess portion is a part of an arc positioned to be equidistant from the rotational shaft of the shaft portion having a shorter distance than the projection portion (Figure 5).
Considering claim 10, Duan discloses that the workpiece holding mechanism includes a main body portion, an arm portion provided on one side surface of the main body portion, and 
Considering claim 12, Duan discloses a radiation thermometer 11 measuring a temperature at an outermost circumferential surface of the plate-like portion; and a heating mechanism control unit 24 controlling an output of the heating mechanism based on temperature data obtained from the radiation thermometer ([0049]).
Considering claim 14, Duan discloses a workpiece heating mechanism heating the workpiece (Figure 5; [0058-59]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (CN 102116722 A) in view of Smalley et al. (U.S. Patent 4,939,922).
Considering claim 3, Duan discloses a plate-like portion having a polygonal surface with a plurality of R-processed projections thereon, and thus fails to explicitly disclose that the plate-like portion has a circular sectional shape, and the contact tool is formed such that a center axis of the plate-like portion and a rotational shaft of the shaft portion are eccentric.

One of ordinary skill in the art could have simply substituted the known eccentric arrangement of shaft and plate-like portion taught by Smalley for the polygonal plate-like portion with R-processed projections disclosed by Duan.  Given the teachings of the prior art, these structures are considered functionally equivalent for the intended purpose of providing intermittent contact between the contact tool and a sample, and therefore, the substitution would have provided predictable and repeatable results.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an eccentric plate-like portion and shaft to provide the intermittent contact in the invention by Duan, as taught by Smalley.
Considering claim 11, Duan fails to explicitly disclose the use of a lubricating mechanism supplying a lubricant to a position on an upstream side of the workpiece in a rotating direction of the plate-like portion and in the vicinity of an outer circumferential surface of the plate-like portion.
However, Smalley teaches the use of a lubricating mechanism supplying a lubricant to a position on an upstream side of the workpiece in a rotating direction of the plate-like portion and in the vicinity of an outer circumferential surface of the plate-like portion (Column 3, lines 23-31; Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a lubricant applying mechanism in the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (CN 102116722 A) in view of Shinohara et al. (PG-PUB 2005/0120774).
Considering claim 4, Duan discloses a plate-like portion having a polygonal surface with a plurality of R-processed projections thereon, and thus fails to explicitly disclose that the plate-like portion has an elliptical sectional shape.
However, Shinohara teaches an elliptical plate-like portion ([0027]; [0029], two lobe elliptical member).
One of ordinary skill in the art could have simply substituted the known elliptical plate-like portion taught by Shinohara for the polygonal plate-like portion with R-processed projections disclosed by Duan.  Given the teachings of the prior art, these structures are considered functionally equivalent for the intended purpose of providing intermittent contact between the contact tool and a sample, and therefore, the substitution would have provided predictable and repeatable results.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an elliptical plate-like portion and shaft to provide the intermittent contact in the invention by Duan, as taught by Shinohara.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (CN 102116722 A) in view of Park et al. (KR 20030052902 A).

However, Park teaches a heating member 9 having two facing surfaces disposed to sandwich the plate-like portion 6 of the contact tool, whereby the overlapping area of the plate-like portion with the two facing surfaces in the contacting area is larger than the overlapping area in the non-contact region (Figures 4 and 6; Whole Document; 9 is U-shaped coil holder with a small gap between to allow 6 to freely rotate therein. Where projections are provided on the plate-like portion, as required by Duan, more overlap occurs as they extend deeper into the U-shaped coil holder).
One of ordinary skill in the art could have simply substituted the known technique of a heating high-frequency coil arrangement as taught by Park for the optical heating technique of Duan, and, the results of the substitution would have been predictable and repeatable.  Given that both techniques are non-contact heating techniques which allow free rotation of the plate-like portion of abrasion testers, they are considered functionally equivalent.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a heating arrangement having two opposing facing surfaces sandwich an outer portion of the plate-like portion in the invention by Duan, as taught by Park.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hou et al. discloses an abrasion tester having a contact tool with a rotating spindle and a plate-like portion, the edge of the plate-like portion contacting a test sample loaded on a separate arm.
Johnson discloses a full toothed plate-like portion which is in intermittent edge contact with another object for abrasion monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 26, 2022